Title: To George Washington from Richard Peters, 21 August 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Augt 21st 1777

Col. Bland informed me that the Enemy had thrown into the Rariton on their Departure from Brunswick two Cannon—one of 32 the other of 24—If these Cannon could be raised & sent on to this Place they would be very useful in the Defence of the Chevaux de Frize as we have no spare Guns of that Weight of Ball. I mentioned this Matter to the Board who gave it in Direction to me to request your Excellency would order Search to be made after the Cannon & if practicable direct them to be raised out of the River & sent on to Philadelphia immediately. There are here about 20 Eighteen Pounders belonging to the State & the Board are collecting a Number of twelves which were intended for the Frigates, Monsr Du Coudray’s Plan requiring a vast Number of Guns. But whether twelve Pdrs will answer much Purpose or whether it will be prudent to trust any great Number of Cannon on the Jersey Side where it seems a great Proportion of them are to go, are Matters which future Events will determine; at present they are at least doubtful. I have the Honour to be with the greatest Esteem & Respect Your very obedt hble Servt

Richard Peters Secy


There are here two Frigates without Guns. query would it not be better to make Batteries of these & put the Guns except a few at Billinsport & red Bank on Board them as they could be moved off in Case of Accident,

than to trust them where they must be lost if the Enemy prevail on the East Side of Delaware?

